Citation Nr: 0033518	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the rating decision of April 1946 contained clear 
and unmistakable error.

2.  Whether the rating decision of January 1995 contained 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran testified at a personal 
hearing before a hearing officer at the RO in June 1999.


FINDINGS OF FACT

1.  The medical evidence confirms that the veteran's right 
hand is his major hand.

2.  During service, the veteran suffered a laceration of the 
right cheek and a through and through gunshot wound, with a 
severe compound comminuted fracture of the upper right 
humerus (deltoid area).

3.  In an April 22, 1946 rating decision, the RO granted 
service connection for a perforating bullet wound of the 
right arm, entering the deltoid area with a compound, 
comminuted fracture of the proximal third of the right 
humerus with limitation of motion of the shoulder; a 40 
percent rating was assigned from April 18, 1946, pursuant to 
Diagnostics Code 3165 and 1793.  Service connection was also 
granted for laceration of the right cheek and a 10 percent 
rating was assigned from April 18, 1946, pursuant to 
Diagnostic Code 3209.

4.  The April 22, 1946 rating decision failed to consider the 
recently amended 1945 VA Schedule for Rating Disabilities 
that became effective on April 1, 1946; however, application 
of the amended criteria would not have resulted in a higher 
evaluation.

5.  In an April 1948 rating decision, the RO reclassified the 
above noted service-connected disabilities as ankylosis of 
the right humerus to the scapula, due to a gunshot wound, and 
assigned a 50 percent rating from April 12, 1948, pursuant to 
Diagnostic Code 5200; the RO also continued the 10 percent 
rating for a scar of the right cheek, due to a gunshot wound, 
pursuant to Diagnostic Code 7800.

6.  In a January 1995 rating decision, the RO denied 
increased ratings for the above noted disabilities; although 
a notice of disagreement was submitted and a statement of the 
case was issued, the veteran did not complete his appeal by 
submitting a substantive appeal and the January 1995 rating 
decision became final.

7.  The portions of the 1945 VA Schedule for Rating 
Disabilities pertaining to muscle injuries were subsequently 
codified in 38 C.F.R. Part 4, and were not substantively 
changed until July 3, 1997.  


CONCLUSIONS OF LAW

1.  The rating decision of April 22, 1946, erroneously failed 
to apply the recently amended 1945 VA Schedule for Rating 
Disabilities, effective April 1, 1946, to evaluate the 
severity of the veteran's residuals of a GSW of the right 
shoulder and right cheek; however, such error was harmless in 
this case.  38 U.S.C.A. § 5109A (West 1991); Diagnostic Codes 
5200, 5201, 5301, 5302, 5303, 7800, 7803, 7804, 7805 (1945); 
38 C.F.R. §§ 3.104, 3.105(a) (1999).

2.  The January 1995 rating decision does not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 1991); 38 
C.F.R. §§ 4.50, 4.55, 4.72, Diagnostic Codes 5200, 5201, 
5301, 5302, 5303, 7800, 7803, 7804, 7805 (1994) ; 38 C.F.R. 
§§ 3.104, 3.105(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Because the veteran did not appeal the April 1946 rating 
decision and did not complete an appeal of the January 1995 
rating decision, these decisions are final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.  Previous RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeal for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) elaborated on the 
proper test to determine if there is clear and unmistakable 
error, as previously set forth in Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  In Damrel, the Court held that for 
there to be clear and unmistakable error "(1) '[e]ither the 
correct facts, as they were known at the time, were not known 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied,' (2) the error must be 'undebatable' and 
of the sort 'which had it not been made, would have 
manifestly changed the outcome at the time it was made,' and 
(3) a determination there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question."  Damrel at 245.

"Clear and unmistakable error is a very specific kind of 
'error'.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds cannot differ, that the 
result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis 
omitted).  "To warrant review by the Board, a claim of [clear 
and unmistakable error] must be raised with specificity 
regarding when and how [clear and unmistakable error] 
occurred."  McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, with the ratings 
based on average impairment in earning capacity.  Separate 
diagnostic codes identify the various disabilities.

The veteran and his representative contend that the RO erred 
in the April 1946 and January 1995 rating decisions by not 
considering the muscle damage involved in the service-
connected right shoulder disability, and contend that the 
muscle damage should have been rated under Diagnostic Codes 
5301 and 5302.

I.  Whether the April 1946 Rating Decision Contains Clear and 
Unmistakable Error

Initially, the Board notes that the April 22, 1946 rating 
decision shows that the RO applied Diagnostic Codes 3165 and 
1793 in evaluating the service-connected right shoulder 
disability, and Diagnostic Code 3209 in evaluating the 
service-connected right cheek laceration.  These code numbers 
refer to the 1933 edition of the VA Schedule for Rating 
Disabilities.  However, on April 1, 1946, the 1945 edition of 
the VA Schedule for Rating Disabilities was made effective.  
Accordingly, the RO erred in not considering the recently 
amended rating schedule. 

However, as explained below, even if the RO had considered 
the criteria set forth in the 1945 edition of the VA Schedule 
for Rating Disabilities, it would not have resulted in a 
different outcome based on the evidence before the RO at the 
time of the April 1946 rating decision.  Accordingly, the 
Board finds that the error of applying the wrong VA 
regulations was harmless and does not constitute clear and 
unmistakable error to result in a higher rating of the 
veteran's service-connected disabilities at that time.

The evidence before the RO at the time of the April 1946 
rating decision consisted of the service medical records.  
These records show that the veteran was wounded in action by 
an enemy rifle bullet in March 1945 and sustained a 
perforating wound to the right arm which resulted in a 
compound, comminuted fracture of the proximal third of the 
right humerus.  The point of entrance was at the deltoid area 
and the point of exit was at the medio-posterior aspect of 
the proximal third of the right arm.  In addition, the wound 
was manifested by a complete ankylosed gleno-humeral joint 
with only 90 degrees of flexion and 90 degrees of abduction 
of the right shoulder, and moderate weakness on moderate 
exertion.  The veteran's injuries also included a lacerated 
wound to the right cheek.  A service medical record dated in 
November 1945 notes that the gleno-humeral joint was 
practically fixed at about 35 degrees of abduction and in the 
neutral rotation position.  There was 75 degrees of abduction 
and 90 degrees of forward flexion.  The record also notes 
that the scars were well healed and of no clinical 
significance.  In addition, it is noted that there was no 
nerve involvement.  A service medical record dated in April 
1946 notes that it was not anatomically possible to increase 
further range of motion of the right arm.

The VA Schedule for Rating Disabilities in effect at the time 
of the April 1946 rating decision provides that through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  The whole 
track of the missile should be envisaged in its passage 
through skin, muscle, and fascial planes, and also any bone 
or nerve involvement either evidenced as disability or as 
inevitably resulting from the course of the missile.  
Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  VA Schedule for Rating Disabilities 
(1945 ed.)

The 1945 rating schedule specifically provides that when a 
joint is ankylosed the muscles acting on that joint take no 
rating; for example, intrinsic shoulder girdle muscles when 
the shoulder joint is ankylosed.  On the other hand, injured 
extrinsic shoulder girdle muscles take a rating to be 
combined with ankylosis of the shoulder joint because their 
damage impairs the compensatory scapular movements which then 
have increased importance.  With ankylosis of the shoulder, 
the intrinsic muscles of the shoulder girdle (Groups III or 
IV) are out of commission and carry no rating for injury 
however severe.  The extrinsic muscles (Groups I and II) 
which act on the shoulder as a whole, may, if severely 
injured elevate the rating to ankylosis at an unfavorable 
angle.  VA Schedule for Rating Disabilities (1945 ed.)

In evaluating wounds involving muscle groups due to gunshot 
or other trauma, the injury is considered to be a severe 
disability of the muscles where there is a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  VA Schedule for Rating Disabilities (1945 
ed.)

A 40 percent rating is assigned for ankylosis of the 
scapulohumeral articulation of the major shoulder which is 
intermediate between favorable and unfavorable.  A 50 percent 
rating is assigned for ankylosis of the scapulohumeral 
articulation of the major shoulder which is unfavorable, 
abduction limited to 25 degrees from the side.  Diagnostic 
Code 5200 (1945).  A maximum 40 percent schedular rating is 
assigned for limitation of motion of the major arm to 25 
degrees from the side.  Diagnostic Code 5201 (1945).

In regard to muscle injuries, a compound comminuted fracture 
with muscle damage from the missile establishes severe muscle 
injury, and there may be additional disability from malunion 
of bone, ankylosis, etc.  VA Schedule for Rating Disabilities 
(1945 ed.).  Muscles of the shoulder girdle are divided into 
four groups.  Muscle Group I of the shoulder girdle involves 
the extrinsic muscles of the trapezius, levator scapulae, and 
the serratus magnus.  Rating disability of Muscle Group I is 
provided in Diagnostic Code 5301 (1945).  Muscle Group II of 
the shoulder girdle involves the extrinsic muscles of the 
pectoralis major II (costosternal), the latissimus dorsi and 
teres major, pectoralis minor, and rhomboid.  Rating 
disability of Muscle Group II is provided in Diagnostic Code 
5302 (1945).  Muscle Group III of the shoulder girdle 
involves the intrinsic muscles of the pectoralis major I 
(clavicular), and the deltoid.  Rating disability of Muscle 
Group III is provided in Diagnostic Code 5303 (1945).  Muscle 
Group IV of the shoulder girdle involves the intrinsic 
muscles of the supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  Rating disability of 
Muscle Group IV is provided in Diagnostic Code 5304 (1945).

The service medical records show that the muscle injury to 
the right shoulder involved the deltoid area.  Accordingly, 
the deltoid muscle injury involved Muscle Group III, an 
intrinsic muscle.  See Diagnostic Code 5303 (1945).  As the 
injury involved a compound comminuted fracture, it is 
considered to be severe and a 40 percent rating is warranted 
under Diagnostic Code 5303 (1945).  

However, the service medical records also show that the right 
glenohumeral joint was ankylosed.  According to the VA 
Schedule for Rating Disabilities, when a joint is ankylosed 
the muscles acting on that joint, for example intrinsic 
shoulder girdle muscles when the shoulder joint is ankylosed, 
take no rating.  Therefore, the veteran's right shoulder 
disability is rated only as to the ankylosed joint and a 
separate rating for the muscle injury is not warranted.  
Pursuant to Diagnostic Code 5200, only intermediate between 
favorable and unfavorable ankylosis of scapulohumeral 
articulation was shown in the service medical records, as 
demonstrated by 75 degrees of abduction and 90 degrees of 
forward flexion.  Unfavorable ankylosis with abduction 
limited to 25 degrees from the side was not shown in the 
service medical records.  Thus, a rating in excess of 40 
percent was not warranted by the evidence of record at the 
time of the April 1946 rating decision.

In the April 1946 rating decision, the veteran was not 
awarded a separate rating for any of the scars of the right 
shoulder from the service-connected gunshot wound.  The 1945 
VA Schedule for Rating Disabilities provides that as to the 
residuals of wounds not chiefly characterized by amputation, 
ankylosis, or limitation of motion, the most obvious feature 
of the disability and the starting point for physical 
examination is the superficial scar.  However, the 1945 VA 
Schedule for Rating Disabilities further provides that skin 
scars are incidental and negligible in muscle injuries and 
that it is the deep intramuscular and intermuscular scarring 
that is disabling.  These provisions indicate that a separate 
rating for scars involving muscle injuries was not 
appropriate.  Accordingly, the Board finds that the April 
1946 rating decision does not contain clear and unmistakable 
error in not having rated the right shoulder scars separately 
from the ankylosis of the shoulder.  

It is specifically noted in the service medical records that 
the veteran had no nerve involvement with the right shoulder 
gunshot wound.  Accordingly, the April 1946 rating decision 
does not contain clear and unmistakable error in not having 
rated separately any nerve damage involving the right 
shoulder.

In regard to the evaluation of the facial scar, the service 
medical records show that in March 1945 the veteran sustained 
a lacerating wound of the right face with entry in the right 
frontal area and traversing the right malar region to the 
angle of the jaw.  An examination in July 1945 revealed the 
lacerating wound and noted that it was pigmented.  Black and 
white photographs taken in July 1945 show a very depressed 
facial scar on the right cheek from below the right eye near 
the nose, extending towards the right ear lobe and nearly to 
the jaw.  A record dated in November 1945 shows that the 
veteran had excision of the facial scar.  An entry dated 
later in November 1945 notes that the facial wound was well 
healed.

Pursuant to the rating criteria in effect at the time of the 
April 1946 rating decision, disfiguring scars of the head, 
face or neck warrant a 10 percent rating where there is 
moderate disfiguring.  A 30 percent rating is warranted where 
there is severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent rating is warranted where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating to 50 percent, and the 10 percent rating to 30 
percent.  The most repugnant disfiguring conditions, 
including scars and disease of the skin, may be submitted for 
Central Office rating, with several unretouched photographs.  
Diagnostic Code 7800 (1945).

Although the service medical records contain photographs of 
the veteran's face in July 1945, he had subsequent excision 
of the facial scar and there are no photographs of record as 
to the appearance of the scar after the surgery.  The only 
evidence of the severity of the facial scar after the surgery 
is a service medical record noting that the wound was well 
healed.  Accordingly, there is no evidence to indicate that 
the April 1946 rating decision which assigned a 10 percent 
rating for the facial scar contained clear and unmistakable 
error.

In summary, the Board finds that, although the RO erred in 
the April 1946 rating decision by failing to apply the 
recently amended 1945 VA Schedule for Rating Disabilities, 
such error was harmless because application of the 1945 VA 
Schedule for Rating Disabilities would not have changed the 
outcome.  The only evidence of record at the time was the 
service medical records.  Based on that evidence, the veteran 
was not entitled to more than the assigned 40 percent rating 
for the right shoulder disability and a 10 percent rating for 
the facial scar.

II.  Whether the January 1995 Rating Decision Contains Clear 
and Unmistakable Error

The evidence before the RO at the time of the January 1995 
rating decision consisted of the service medical records, an 
April 1948 VA examination report, records from a private 
physician (Dr. M. M.) of treatment in 1993 and 1994, and a VA 
examination report dated in July 1994.  The evidence 
contained in the service medical records is noted above.

The April 1948 VA examination report shows that the veteran 
had a five inch long, post-operative scar on the anterior 
surface of the right shoulder joint which was well healed, 
not attached to the bones, and not tender.  On the posterior 
aspect of the shoulder, there was a two and one-half inch 
long, post-operative scar which was well healed and not 
tender.  In addition, there was a complete ankylosis of the 
shoulder joint to the scapula.  The only motion that was 
present in the shoulder was that which was allowed to move by 
the motion of the scapula in all directions.  There was pain 
in the shoulder in attempting to lift the arm above the level 
of the shoulder.  There was also impairment of ability to 
execute smooth muscular movements of the shoulder joint, and 
there was increased fatigability of the muscles of the 
shoulder joint.  X-ray of the right shoulder joint and 
humerus showed an old healed fracture of the head of the 
humerus.  There were numerous small fragments of steel or 
metal present about the shoulder joint.  There was apparent 
bone union of the head of the humerus with the septula.  
Examination of the right cheek revealed a vertical post-
operative scar about two and one-half inches long.  It was 
well healed, not tender to pressure, and unattached to any 
bones below the surface.  The diagnoses were gunshot would of 
the right shoulder with compound comminuted fracture of the 
proximal third of the humerus with complete ankylosis of the 
humerus to the scapula and 70 percent limitation of motion of 
the shoulder joint; and gunshot wound of the right cheek.

In rating decision of April 1948, the RO granted a 50 percent 
rating for ankylosis of the right humerus to the scapula due 
to a gunshot wound, effective from April 12, 1948, pursuant 
to Diagnostic Code 5200.  In addition, the RO continued a 10 
percent rating for the scar of the right cheek due to a 
gunshot wound, pursuant to Diagnostic Code 7800.  Such 
ratings have been in effect since that time.

The private treatment records from Dr. M. M. dated in 1993, 
note that the veteran had well-healed surgical scars over the 
right shoulder.  However, treatment was for other health 
problems and the records are negative for the current 
severity of the veteran's service-connected right shoulder 
and facial scar disabilities.

The VA examination report dated in July 1994 shows that the 
veteran had a two and one-half inch tangential scar on the 
anteromedial side of his face.  The scar was depressed but 
there was no bony abnormality and no numbness in the area.  
He also had marked loss of muscle fiber with scarring on the 
anterior side of the right shoulder including the pectoralis 
major insertion and rotator cuff and deltoid muscle.  There 
was a five inch long scar on the anterior part of the right 
shoulder which was closed and a one and one-half inch scar on 
the posterior part of the right shoulder where the bullet 
exited and had been closed.  Right shoulder motion was 
forward elevation to 62 degrees and abduction to 82 degrees.  
This was compared to the left shoulder motion of elevation to 
180 degrees and abduction to 127 degrees.  The veteran also 
had internal rotation to 35 degrees and external rotation to 
42 degrees.  The diagnoses were severe ankylosis of the right 
shoulder with loss of motion; muscle hypertrophy of the 
pectoralis major muscle, anterior deltoid and rotator cuff; 
probable arthritic degeneration of the right shoulder; and 
scar of the right anterior facies, moderately deforming.

The VA Schedule for Rating Disabilities in effect at the time 
of the January 1995 rating decision also contained the 
provision that when a joint is ankylosed the muscles acting 
on that joint take no rating; for example, intrinsic shoulder 
girdle muscles when the shoulder joint is ankylosed.  On the 
other hand, injured extrinsic shoulder girdle muscles take a 
rating to be combined with ankylosis of the shoulder joint 
because their damage impairs the compensatory scapular 
movements which then have increased importance.  38 C.F.R. 
§ 4.50 (1994).  Moreover, it is provided that with ankylosis 
of the shoulder, the intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission and carry no rating 
for injury however severe.  The extrinsic muscles (Groups I 
and II) which act on the shoulder as a whole, may if severely 
injured, elevate the rating to ankylosis at an unfavorable 
angle.  38 C.F.R. § 4.55(d) (1994).

The Board finds that the January 1995 rating decision does 
not contain clear and unmistakable error.  The July 1994 VA 
examination notes muscle hypertrophy of the pectoralis major 
muscle, anterior deltoid and rotator cuff.  The examiner did 
not specify if the pectoralis major muscle was the clavicular 
or the costosternal, and it is unclear whether this involves 
an extrinsic muscle or an intrinsic muscle.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5302, 5303 (1994).  Even if the 
veteran's right shoulder disability involves injury to an 
extrinsic muscle, as well as the intrinsic muscle (the 
deltoid), the VA Schedule for Rating Disabilities provides 
that the rating would be elevated to ankylosis at an 
unfavorable angle.  38 C.F.R. § 4.55(d) (1994).  However, the 
maximum 50 percent schedular rating for the right shoulder 
disability was in effect already and is the evaluation for 
unfavorable ankylosis of scapulohumeral articulation.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1994).  Accordingly, 
the January 1995 rating decision did not contain clear and 
unmistakable error in denying a rating in excess of 50 
percent for the service-connected right shoulder disability.

In regard to the rating of the facial scar, the January 1995 
rating decision does not contain clear and unmistakable error 
in denying a rating in excess of 10 percent.  The evidence of 
record at the time shows that the facial scar was two and 
one-half inches long and was depressed but there was no bony 
abnormality and no numbness in the area.  There was no 
evidence that the facial scar was tender.  The evidence 
indicates that the facial scar was moderately deforming.  The 
evidence available at the time of the January 1995 rating 
decision does not show that the facial scar had marked 
discoloration or color contrast, that it produced a marked 
and unsightly deformity of the eyelids, lips, or auricles, or 
that it resulted in complete or exceptionally repugnant 
deformity of one side of the face.


ORDER

The claims that the April 1946 and January 1995 rating 
decisions contain clear and unmistakable error are denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


 

